CAPOTO STO, J.
This action is brought by the plaintiff to recover for services alleged to have been rendered the deceased Sarah M. Tefft from September 1, 1922 to December 1, 1925, a period of 1,185 days at $1 a day, or $1,185. The deceased was 80 years of age and lived alone. The plaintiff had married -Mrs. Tefft’s cousin, a woman much older than himself, and apparently considered himself a member of the Tefft family.
The services claimed to have been performed were of a minor nature. They consisted principally of bringing in coal and wood from time to time, Shoveling snow, and running a few errands. Otherwise the old lady took care of herself. Furthermore, it was *92apparent that on many days no' services were rendered at all by the plaintiff.
For plaintiff: Stephen J. Casey.
For defendant: Quinn, Reman & Quinn.
There was evidence which reasonably might be construed as a promise on the part of the deceased to compensate the plaintiff in some form or another. The suspicion is very strong that the plaintiff was seeking to win the good will of the deceased in the hope of being substantially remunerated from her rather slender estate. Disappointment at times finds consolation in dollars and cents. While the plaintiff, according to the evidence, is entitled to some compensation, his claim as presented bears the earmarks of an attempt to alter the will of Mrs. Tefft through an action at law. The jury’s verdict of $500, though much smaller than what the plaintiff claims, is more liberal -by far than the circumstances warrant. After a careful consideration .of the credible evidence in the case, this Court is of the opinion that the sum of $250 amply pays the plaintiff for what he did and more nearly does justice between the parties.
If the plaintiff, within five days from the filing of this rescript, remits all of the jury’s verdict in excess of $250, the defendant’s motion for a new trial is denied, otherwise such motion is granted.